Citation Nr: 1404017	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-27 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability claimed as being due to or aggravated by VA treatment provided at the VA Medical Center in Amarillo, Texas, from June through July of 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran has perfected a timely appeal of that decision.

The Veteran testified during an April 2011 hearing held before a Decision Review Officer at the Waco RO.  A transcript of this testimony is associated with the claims file.  Although, in his June 2010 substantive appeal, the Veteran requested that a Board hearing also be scheduled in this matter, he later withdrew his request for a Board hearing in October 2011.  Neither the Veteran nor his representative has made a renewed request for a Board hearing.

In April 2012, the Board remanded this matter for further claims development, to include:  obtaining review for VA treatment received by the Veteran from September 2009; arranging the Veteran to undergo VA examinations of any additional disability resulting from his June 2008 colonoscopy and treatment; and readjudicating the Veteran's claim.  After the directed development action was performed, the Appeals Management Center (AMC) in Washington, D.C. issued a November 2012 rating decision which granted compensation under 38 U.S.C.A. § 1151 for a mood disorder incurred secondary to a general medical condition which resulted from a June 2008 colonoscopy procedure.  An initial disability rating of 70 percent was assigned, effective from November 10, 2011.  In an accompanying Supplemental Statement of the Case, the RO denied other benefits pursuant to 38 U.S.C.A. § 1151 for any other disorders which the Veteran claims resulted from the colonoscopy procedure.

Notwithstanding the partial grant provided by the AMC's November 2012 rating decision, the RO presumes that the Veteran seeks the maximum possible benefit in connection with his claim.  For that reason, the Board will consider whether the Veteran is entitled to other benefits under 38 U.S.C.A. § 1151 for any other disabilities that are shown by the evidence as having been related to the June 2008 colonoscopy, hospitalization, and treatment.  AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The prior remand addressed alleged cardiac, gastrointestinal, and parathyroid disability.  While all such matters were addressed upon examination in July 2012, the Board finds that further clarification is needed as to the parathyroid disability.  VA hospital records from June and July of 2008 indicate that the Veteran underwent a surgical procedure that was intended to remove his parathyroid, in order to correct a hyperparathyroid condition first noted in 2006.  However, subsequent VA treatment records from 2013 appear to document that the Veteran's parathyroid gland was, in fact, never removed.  He has actually alleged that the wrong gland was removed, and there is documentation of sustained weight loss and loss of appetite.  For all of these reasons, the Board finds that a clearer exposition is needed of the Veteran's parathyroid history, in terms of 38 C.F.R. § 3.361 (e.g., the presence of fault).  This matter must therefore be referred back to the VA examiner who conducted the July 2012 examination, or another examiner if that examiner is unavailable.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file (including any relevant Virtual VA and VBMS records) must be furnished to the examiner who conducted the July 2012 VA thyroid examiner, or to another physician if that examiner is unavailable.  The examiner is requested to furnish the following discussion and opinions:

1) Please describe the course of the Veteran's hyperparathyroid condition history, with particular attention to VA treatment in June and July of 2008.  In light of subsequent records, please clarify what specific treatment was taken for the parathyroid gland during that time frame.

2) Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any VA treatment, or failure to treat, in June and July of 2008 led to additional disability on account of: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; 2) or an event not reasonably foreseeable.

This opinion must be supported by a detailed rationale in a typewritten report.  

2.  The RO/AMC must review the requested opinion and ascertain whether further development is needed, such as a reexamination or obtaining of additional medical evidence.  The Board would point out that, based upon the evidence currently of record, no such action is needed, but the RO/AMC is asked to revisit this matter based upon the obtained opinion.

3.  Then, the claim must readjudicated.  If the determination is less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


